Citation Nr: 9900619	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-09 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability arising from VA coronary artery bypass 
surgery in 1993, to include damaged vocal cords, enlarged 
heart, breathing problems, elevated blood pressure, 
occasional chest pain, fluid retention, hole in chest, skin 
rash, gout, and residuals of staph infection.  

2.  Entitlement to increased compensation for postoperative 
residuals, left ulnar nerve injury, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, and wife


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from October 1951 to 
August 1955.

This matter came before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs Regional Office 
(VARO).  The RO initially denied the appellants claims for 
compensation under 38 U.S.C.A. § 1151 for all claimed 
disabilities, to include the left ulnar nerve injury, in 
rating decision of July 1996.  However, in a subsequent 
rating decision dated July 1997, the RO granted compensation 
under the provisions of § 1151 for left ulnar nerve injury at 
the 10 percent disability level.  

The Board notes that the appellant has expressed written 
disagreement with the assigned 10 rating; however, the RO 
failed to issue a statement of the case or supplemental 
statement of the case as to the issue of an increased 
evaluation for left ulnar nerve injury.  The Board finds that 
this issue must be remanded to the RO for further development 
and adjudication.  Buckley v. West, No. 96-1764 (U.S. Vet. 
App. Dec. 3, 1998).  This issue will be addressed further in 
the REMAND appended to the end of this decision.



CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the coronary artery bypass graft 
surgery performed by the VA in August 1993 resulted in 
subsequent additional disabilities, to include damaged vocal 
cords, enlarged heart, breathing problems, elevated blood 
pressure, occasional chest pain, fluid retention, hole in 
chest, skin rash, gout, and residuals of staph infection; and 
therefore, disability compensation is warranted under the 
provisions of 38 U.S.C.A. § 1151.  The appellant also 
contends that the left ulnar nerve damage should be assigned 
a higher disability evaluation than the currently assigned 10 
percent rating.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence which is sufficient to 
justify a belief by a fair and impartial individual that the 
claim for compensation under 38 U.S.C.A. § 1151 for multiple 
medical disability arising from VA coronary artery bypass 
graft surgery in August 1993, to include damaged vocal cords, 
enlarged heart, breathing problems, elevated blood pressure, 
occasional chest pain, fluid retention, hole in chest, skin 
rash, gout, and residuals of staph infection, is well 
grounded.


FINDINGS OF FACT

1.  The appellant argues that he has multiple additional 
disabilities as a result of coronary artery bypass graft 
surgery performed in August 1993.  These disabilities include 
damaged vocal cords, enlarged heart, breathing problems, 
elevated blood pressure, occasional chest pain, fluid 
retention, hole in chest, skin rash, gout, and residuals of 
staph infection.

2.  The appellant has failed to present competent medical 
evidence that he currently has additional disability 
involving damaged vocal cords, enlarged heart, breathing 
problems, elevated blood pressure, occasional chest pain, 
fluid retention, hole in chest, skin rash, gout, and 
residuals of staph infection, that can be attributed to or 
the result of VA hospitalization, surgical or medical 
treatment.  


CONCLUSION OF LAW

A well grounded claim for compensation pursuant to 
38 U.S.C.A. § 1151 for additional disability due to damaged 
vocal cords, enlarged heart, breathing problems, elevated 
blood pressure, occasional chest pain, fluid retention, hole 
in chest, skin rash, gout, and residuals of staph infection, 
as a result of VA hospitalization, medical or surgical 
treatment has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1151, 5107 (West 1991 and Supp. 1998); 38 C.F.R. § 3.358 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is totally disabled due to 
multiple additional disabilities as a result of VA 
hospitalization and coronary artery bypass graft surgery in 
August 1993.  These disabilities include damaged vocal cords, 
enlarged heart, breathing problems, elevated blood pressure, 
occasional chest pain, fluid retention, hole in chest, skin 
rash, gout, and residuals of staph infection.  The appellant 
previously claimed and was granted compensation for 
additional disability due to damaged left ulnar nerve as a 
result of said surgery.  Therefore, he believes that he 
should be awarded additional compensation under the 
provisions of 38 U.S.C.A. § 1151.

In this case, copies of VA and private medical records dated 
since November 1992 have been submitted.  These records 
reflect that the appellant presented at the emergency room of 
a private hospital in November 1992 with complaint of 
increased constant epigastric pain since the previous day.  
He gave a history of having this pain off and on for a long 
time.  He also reported he was currently unemployed.  

The appellant was subsequently seen at the VA medical center 
(VAMC) in November 1992, for chest pain of five day duration 
and history of epigastric pain for past two years.  In 
February 1993 he was seen for complaint of a two year history 
of progressively worsening exertional chest pain with 
shortness of breath.  Again, the appellant indicated he was 
not working.  He had a positive exercise treadmill test which 
was stopped secondary to chest pain and EKG changes.  His 
risk factors for coronary artery disease included positive 
tobacco history, and hypercholesterolemia.  

An April 1993 VA hospital report indicated the appellant was 
admitted for left heart catheterization which revealed 100 
percent occlusion of the left anterior descending coronary 
artery, 100 percent occlusion of the right coronary artery, 
and 50 percent occlusion of the mid circumflex artery with a 
diastolic dysfunction.  

VA outpatient treatment record dated April 1993, indicated 
that in a follow-up visit the appellant gave history of 
angina for three years, averaging seven attacks per week.

The appellant also filed a claim in April 1993 for VA 
nonservice-connected pension benefits based on the fact he 
could not work due to his coronary artery disease.  He also 
claimed service connection for frostbite of feet.  The 
appellant indicated that he was a plumber by trade and had 
last worked in June 1992, when he was laid off due to lack of 
work.  His heart problems had begun in November 1992.

In a written statement dated May 1993, the appellant 
indicated that he was awaiting bypass surgery at the VAMC.

A VA general medical examination report dated May 1993, 
indicated the appellant had been experiencing episodes of 
exertional chest pain for approximately two years.  Cardiac 
catheterization revealed three blocked coronary vessels.  He 
was currently awaiting coronary artery bypass grafting.  Also 
of note, he had been diagnosed to have bilateral carotid 
disease, with an occlusion of 30 percent on one side and 70 
percent on the other side.  His current medications included 
Lopressor, Nitroglycerine patch, and Aspirin.  

By rating decision of June 1993, the RO denied the 
appellants claim for service connection for frostbite but 
awarded nonservice-connected pension benefits.  

VA hospital summary report and inpatient treatment records 
dated August to September 1993, indicate the appellant was 
admitted and underwent elective coronary artery bypass graft 
surgery.  Prior to his surgery, he received preoperative 
education which included a movie and written booklet 
entitled, Your Heart Surgery.  This information included 
possible complications and risks, including risk of 
infection, pain, and damaged vocal cords from breathing tube.  
The appellant tolerated the surgical treatment well; however, 
there were some complications after he was taken to the 
surgical intensive care unit (SICU).  During the night 
following the postoperative day he demonstrated high output 
per his chest tubes which required aggressive volume 
resuscitation and multiple units of plasma and platelets for 
coagulopathy.  However, by postoperative day two, the chest 
tube output had significantly decreased, and he remained 
hemodynamically stable.  He was extubated on postoperative 
day three; however, his nasogastric tube was left in place 
until postoperative day five, when his ileus resolved and he 
had normative bowel sounds.   He was transferred from the 
SICU to a ward on the sixth postoperative day, and the 
remainder of his hospitalization was unremarkable.  He was 
discharged in early September 1993 with a scheduled follow-up 
visit at the surgical clinic in ten days.  

The appellant was seen for follow-up visit at surgical clinic 
in September 1993, and noted to have minimal erythema around 
chest wound.  Approximately one week later, in September 
1993, he presented in the emergency room with complaint of a 
boil which had developed overnight at incision site.  He was 
admitted for treatment of wound infection.  The wound was 
opened at admission and the erythema and fibrinous exudates 
slowly cleared with antibiotics and local dressing changes.  
The appellants sternum remained stable; however, on valsalva 
the sternum was noted to separate on palpation.  Two sternal 
wires were removed and subsequently wound healed nicely.  He 
received 14 days of Vancomycin and Gentamicin and then 10 
days of intravenous Ancef.    He was switched to by-mouth 
antibiotics and subsequently discharged home in good 
condition.  The final wound culture was Staphylococcus 
aureus, not methicillin-resistant Staphylococcus aureus.

VA outpatient treatment records show that in November 1993, 
the sternal wound infection was healing nicely.  

VA hospital summary report dated February 1994, indicated 
appellant was hospitalized for surgical treatment of left 
ulnar neuropathy.  Physical examination at admission revealed 
a well healed chest sternal incision without purulence or 
tenderness.  The abdomen was benign.  He underwent subluxated 
transposition of the ulnar nerve without incident.  He was 
discharged on the second postoperative day.

In June 1994, the appellant complained of hoarseness since 
the surgery, but denied problems swallowing.  He also 
reported shortness of breath which he also had prior to 
surgery, and peeling skin in right ear.  

VA outpatient treatment record dated August 1994, noted 
complaint of swelling in legs and shortness of breath upon 
exertion; however, chest pain was denied.  Appellant gave 
history of recent vacation during which his weight and fluid 
retention had increased.  Physical examination revealed 
healed chest wound, negative heart, large abdomen but no 
masses, and well healed scar on right leg with minimal edema.  
The assessment was: (1) increased weight with lungs clear, 
reduced pedal edema, and increased abdominal girth; (2) 
increased cholesterol; (3) increased blood pressure; (4) 
increased uric acid; and (5) questionable liver disease.  

VA outpatient treatment records dated September 1994 
indicated ultrasound of abdomen was negative.  He was seen 
for two-day history of swelling and pain in right great toe; 
the diagnosis was gout with leukocytosis.  

In December 1994, the appellant was seen in VA outpatient 
clinic with complaint of productive cough and pain along 
sternum when he coughed.  He also complained of several 
episodes of dizziness while standing.  The impression was 
that the symptoms were probably due to an upper respiratory 
infection (bronchitis) and mild orthostatic hypertension.  In 
January 1995, appellant complained of intermittent anterior 
wall chest pain with dyspnea, similar to the pain he 
experienced prior to his bypass surgery, but with quality of 
musculoskeletal pain.  

VA outpatient treatment records dated January to March 1996, 
show treatment for seborrheic dermatitis, intertrigo, and 
pigmented purpura.  In March 1996, there was also complaint 
of cold feet at night and claudication.  There was also some 
swelling of the right leg with no vascular complaints.  The 
appellant was noted to be status post vein harvesting.

In September 1995, the appellants nonservice-connected 
pension benefits were terminated because of excessive income 
due to receipt of social security benefits.  Subsequently 
that same month, the appellant submitted a statement alleging 
that he was currently 100 percent disabled due to the prior 
surgery performed at the VAMC; and therefore entitled to 100 
percent VA disability benefits.  

A VA Form 119, Report of Contact, dated December 1995, 
noted the appellant had indicated, by telephone, the specific 
alleged additional disabilities he was claiming.  These 
included:  a heart condition, skin condition, and left arm 
atrophy and nerve damage.

The appellant and his wife testified at a personal hearing at 
the VARO in February 1997, as to the changes in the 
appellants health and lifestyle which they attributed to the 
VA surgery performed in August 1993.  He had been a plumber 
and his last employment was four or five months prior to the 
surgery.  Following the surgery in August 1993, while he was 
in the intensive care unit, he was allegedly moved and then 
began to hemorrhage.  He was then put into a coma and given 
medication and blood transfusions.  After hospital discharge, 
an infection developed in his chest and the wound had to be 
opened up.  He was hospitalized for six weeks due to the 
infection.  He was not informed of the risk of infection 
prior to surgery.  Residuals of surgery included continuous 
chest pain, overall weakness, a large hole in his chest, and 
the constant possibility that the infection could return.  
Additional residuals were damaged vocal cords, enlarged 
heart, breathing problems, high blood pressure, skin rash, 
and retention of fluid.  Prior to the surgery they had 
enjoyed a different family life; now, due to the appellants 
constant pain and inability to do things, there was tension 
all the time.  


Legal Analysis

We note that 38 U.S.C.A. § 1151 (West 1991) provides that a 
veteran who has been injured as the result of VA medical or 
surgical treatment, and not as a result of the veterans own 
willful misconduct, shall be awarded compensation if that 
injury results in additional disability, in the same manner 
as if such disability were service-connected.  The Board 
notes that in Brown v. Gardner, 115 S.Ct. 552 (1994), the 
U.S. Supreme Court held that 38 C.F.R. § 3.385(c)(3) was not 
consistent with the plain language of 38 U.S.C.A. § 1151 
(West 1991) with respect to the presence of fault or accident 
requirement.  (The requirement that a claimant demonstrate 
negligence or fault on the part of VA has been added to the 
regulation, and is effective for those claims filed on or 
after October 1, 1997).  However, the validity of the 
remainder of the implementing regulation has not been 
questioned.  See Gardner, 115 S.Ct. 552, 556 n.3 (1994).

The remaining relevant section of 38 C.F.R. § 3.358 (1998), 
provides that in determining whether additional disability 
exists following medical or surgical treatment, the physical 
condition for which the beneficiary sought treatment will be 
compared with the physical condition resulting from the 
disease or injury on which the claim for benefits is based. 
38 U.S.C.A. § 3.358(b)(1), (b)(1)(i), (ii) (1998).  The 
regulation further provides that compensation is not payable 
for the continuance or natural progress of the disease or 
injury for which surgical or medical treatment was 
authorized. 38 C.F.R. § 3.358(b)(2) (1998).  Furthermore, in 
determining whether such additional disability resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of medical treatment, the 
following consideration will govern: it will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  38 
C.F.R. § 3.358(c)(1) (1998).

In March 1995, the VA issued an interim rule amending 38 
C.F.R. § 3.358 (1995).  In pertinent part, 38 C.F.R. § 
3.358(c)(3) was revised to read as follows:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veterans 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  
38 C.F.R. § 3.358.

Essentially, it has been concluded that where additional 
disability is established to be the result of disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of surgical or medical treatment 
provided by the VA, and which is found to not be a necessary 
consequence of the surgical or medical treatment compensation 
pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) is 
warranted.

However, with the above in mind, the threshold question to be 
answered is whether the appellants claim is well grounded; 
that is, whether it is plausible, meritorious on its own, or 
otherwise capable of substantiation.  Murphy v. Derwinski, 1 
Vet.App. 78 (1990). If a particular claim is not well 
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile. 38 U.S.C.A § 5107(a) (West 
1991 & Supp. 1998).  An appellant has, by statute, the duty 
to submit evidence that a claim is well grounded.  38 
U.S.C.A. 5107(a) (West 1991 & Supp. 1998).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the appellant is not met.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet.App. 19 (1993).

In this case, the appellant has failed to submit any medical 
evidence that additional disability, other than the left 
ulnar nerve damage, resulted from the coronary artery bypass 
graft surgery performed by the VA hospital in August 1993.  
While the appellant clearly had post-surgery complication of 
wound infection, the medical evidence shows this cleared 
without any competent medical evidence of additional 
disability.  As to the recently treated chest pain, skin 
disorders, gout, hypertension, and edema, competent medical 
evidence of a nexus, or link, between these symptoms and 
findings, and the August 1993 VA surgery has not been 
presented.  A "well grounded" claim requires evidence of 
additional disability related to VA treatment as provided by 
competent medical evidence.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.358 (1998).  The appellants own 
statements of additional disability related to VA treatment 
do not constitute competent evidence.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992). Furthermore, the Board may 
not rely on its own unsubstantiated medical conclusions; its 
findings must be supported by independent medical evidence.  
See Colvin v. Derwinski, 1 Vet.App. 171 (1990).

Accordingly, in view of the above, the Board finds that a 
well grounded claim for compensation under section § 1151 has 
not been presented.  We note that under 38 U.S.C.A. § 5103(a) 
the VA is obligated to advise claimants of the evidence 
necessary to complete his application.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  This obligation was successfully 
completed by VARO in its statement of the case and subsequent 
supplemental statement of the case.  Likewise, the Boards 
discussion above informs the appellant of the requirements 
for the completion of his application for section 1151 
benefits.


ORDER

Compensation for additional disability under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) due to VA hospitalization 
and surgical treatment in August 1993, to include damaged 
vocal cords, enlarged heart, breathing problems, elevated 
blood pressure, occasional chest pain, fluid retention, hole 
in chest, skin rash, gout, and residuals of staph infection, 
is denied.


REMAND

As noted in the Introduction above, the VARO granted the 
appellants claim for compensation for left ulnar nerve 
damage under the provisions of 38 U.S.C.A. § 1151 and 
assigned a 10 percent rating.  Thereafter, the appellant 
expressed written disagreement with the assigned rating.  
Thus, the appellant has initiated the appellate process; 
however, no statement of the case (SOC) has been issued as to 
the issue of entitlement to an increased evaluation, in 
excess of 10 percent, for left ulnar nerve damage.  
Therefore, the Board finds that the VAROs failure to issue 
an SOC is a procedural defect requiring remand.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995); See also Buckley v. West, No. 
96-1764 (U.S. Vet. App. Dec. 3, 1998).

VA medical report dated January 1994, indicates that an EMG 
and nerve conduction studies were conducted.  The examiner 
noted there was pain in the left elbow and shoulder; the 
appellant was also unable to abduct the arm above 90 degrees 
or reach with his left arm due to pain.  The studies showed 
decreased ulnar motor conduction across elbow.  EMG of ulnar 
innervated hand muscles showed evidence of severe ongoing 
axonal loss in the form of profuse spontaneous activity, 
reduced recruitment, and large motor units.  The conclusion 
was left Ulnar neuropathy across elbow.  

VA hospital summary report dated February 1994, reveals the 
appellant underwent left ulnar nerve transposition.  Prior to 
the surgery, physical examination revealed 4/5 ADM, FDI, AP, 
and 4th and 5th intrinsics with hypothenar and FDI atrophy.  
The appellant had decreased left ulnar pinprick with a 
positive Tinels sign at the elbow.  Previous EMG and nerve 
conduction studies were significant for fibs and polyphasic 
and FDI and ADM with drop in nerve conduction velocity from 
56 to 37 across the elbow.  The appellant tolerated the 
procedure well and convalescence was unremarkable.  
Postoperative neurological examination was equivalent to that 
of his preoperative status.  He was discharged to home in 
stable condition on the second postoperative day.

VA treatment records indicate that when seen for post-
operative follow-up, the wound was healing nicely and there 
was some improvement in strength and grip.  In March 1994, 
examination revealed mild impingement sign and symptoms were 
medically described as the same.  In April 1994, the 
appellant expressed concern about the considerable loss of 
mass in his left forearm.  He was discharged from the 
neurosurgery clinic in August 1994.

The appellant presented testimony at a personal hearing 
conducted in February 1997, that he had continued to 
experience left arm numbness and pain.

The appellant was afforded a VA neurological examination for 
rating purposes in September 1997.  The examining physician 
noted that it would be helpful to be able to compare current 
and past EMG studies however the old EMG study was not in the 
records.  The assessment was moderate ulnar nerve neuropathy.  

Review of the September 1997 examination report in the claims 
folder revealed that the typewritten words of a portion of 
the second and third paragraphs were obscured when 
photocopied.  Furthermore, it does not appear from the record 
that any EMG or nerve conduction studies have been performed 
since the February 1994 surgery.  

Thus, the Board believes that the case must be returned for 
further development, to include a more thorough VA 
neurological examination with written report.

Such examination should be conducted in accordance with the 
guidance expressed by the Court in DeLuca v. Brown, 8 
Vet.App. 202 (1995).  In that opinion, the Court held that 
the provisions of the Rating Schedule do not subsume 38 
C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court indicated that evaluation of orthopedic 
disorders must also involve consideration of all the factors 
set forth in 38 C.F.R. § 4.45, including a determination as 
to whether the left elbow joint exhibits weakened movement, 
excess fatigability, or incoordination.

In view of the factual circumstances of this case, the Board 
believes that further development is necessary and, as such, 
this case is REMANDED to the VARO for the following:

1.  The VARO should obtain a copy of all 
current VA treatment records pertaining 
to the appellants left ulnar neuropathy 
as well as a readable copy of the report 
from the September 1997 examination.

2.  The appellant should be scheduled for 
a VA neurological examination of his left 
upper extremity.  A copy of this remand 
should be included in the claims folder.  
The examination must be conducted in 
accordance with the VA Physicians Guide 
for Disability Evaluation Examinations.  
All indicated tests should be 
accomplished and all current complaints, 
pertinent clinical findings, and 
diagnoses set forth in detail.  The 
examiner should also describe in detail 
the extent of any functional loss due to 
the veterans left arm disability.  
Consideration should be given to any loss 
due to reduced or excessive excursion; or 
due to decreased strength, speed, or 
endurance, as well as any functional loss 
due to absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology and is evidenced by 
his visible behavior.  The examiners 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the affected joints.  It is 
important for the examiners report to 
include a description of the above 
factors that pertain to functional loss 
that develops on use.

3.  VARO should adjudicate the issue of 
an increased evaluation for left ulnar 
nerve damage.  To the extent the benefits 
sought are not granted, the appellant and 
his representative should be provided 
with a statement of the case.  This 
document should include reasons and bases 
for the holding.  Thereafter, the 
appellant and his representative shall be 
afforded the appropriate period of time 
within which to respond.  If a 
substantive appeal is received, then this 
case should be returned to the Board for 
appellative review.  38 U.S.C.A. § 7105.  

4.  This claim must be afforded 
expeditious treatment by the VARO.  The 
law requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs 
ADJUDICATION


PROCEDURE MANUAL, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
